DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 11/24/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,568,202 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of a communicative lighting system comprising: a first light source, the first light source having a touch-sensitive surface input mechanism, at least one light output mechanism disposed on a printed circuit board, a sensing pad disposed along the bottom of the printed circuit board and electrically connected to an activation sensing circuit, and a permanently assigned first identifier; a second light source, the second light source having a touch-sensitive surface input mechanism, at least one light output mechanism disposed on a printed circuit board, a sensing pad disposed along the bottom of the printed circuit board and electrically connected to an activation sensing circuit, and a permanently assigned second identifier; and a server connected to at least one network accessible to both the first light source and the second light source, the server receiving messages from at least the first light source and the second light source to associate the first light source and the second light source with one another, such that when an input is made using the at least one input mechanism at the first light source the operation of the at least one light output mechanism of the second light source alters and such that when an input is made using the at least one input mechanism at the second light source the operation of the at least one light output mechanism of the first light source alters, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 2-10 are also allowed as being dependent on claim 1.  
In regards to claim 11, the prior art does not disclose of a communicative lighting system comprising: a plurality of light sources, each of the plurality of light sources comprising: a plurality of light emitting diodes contained within a shade and disposed on a printed circuit board, a touch-sensitive surface input mechanism, a sensing pad disposed along the bottom of the printed circuit board and electrically connected to an activation sensing circuit, a wireless network connection providing a data connection to at least one wireless network, a permanently assigned unique identifier corresponding to that light source; and a server accessible by at least some of the plurality of light sources via at least one network, wherein the method of interaction between at least two of the plurality of light sources comprises: in response to an input received at an input device of a first light source, altering the output of the plurality of light emitting diodes of the first light source; in response to an input received at an input device of a first light source, transmitting a message to at least a second light source; and at the second light source, in response to the message from the first light source, altering the output of the plurality of light emitting diodes of the second light source, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 12-17 are also allowed as being dependent on claim 11.  
In regards to claim 18, the prior art does not disclose of a method for communication over distances, the method comprising: powering on a first lighting device by touching a touch-sensitive surface operably linked to a sensing pad disposed along the bottom of a printed circuit board and electrically connected to an activation sensing circuit; associating said first lighting device to a second lighting device; 5 4836-4122-7495.1determining when a local input has been received by said first lighting device; activating local light elements disposed on the printed circuit board and associated with said first device when a local input has been received; sending of a message by said first lighting device based upon the local input; receiving of said message by said second lighting device; and activating light elements associated with said second device upon receipt of said message, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 19 and 20 are also allowed as being dependent on claim 18.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004.  The examiner can normally be reached on Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON CRAWFORD/Primary Examiner, Art Unit 2844